174 S.W.3d 712 (2005)
Louis DIEBOLD, Appellant,
v.
TREASURER OF the STATE of MISSOURI-CUSTODIAN OF the SECOND INJURY FUND, Respondent.
No. WD 64870.
Missouri Court of Appeals, Western District.
November 1, 2005.
John Richard Boyd, Kansas City, for Appellant.
Cara Lee Harris, Springfield, for Respondent.
Before RONALD R. HOLLIGER, Presiding Judge, ROBERT G. ULRICH, Judge, and JOSEPH M. ELLIS, Judge.

ORDER
Louis Diebold ("Employee") appeals the Labor and Industrial Relations Commission's ("Commission") decision that his most recent work-related injury, combined with his prior disability, resulted only in permanent partial disability, not permanent total disability. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. Judgment affirmed pursuant to Rule 84.16(b).